 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Defendant
     Evander Frank Kane
 7

 8                         UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11    In re                                             Case No. 21-50028-SLJ

12    EVANDER FRANK KANE,                               Chapter 7
13    Debtor.                                           Adv. Proc. No. 21-5008
14
                                                        ANSWER TO COMPLAINT
15
      HOPE PARKER
16
                      Plaintiff
17
      v.
18
      EVANDER FRANK KANE
19
                      Defendant
20

21

22

23            Evander Frank Kane (“Kane” or “Defendant”) appears and consents to this Court’s entry
24   of a final judgment in this matter, and answers the Adversary Complaint for Nondischargeability
25   of Debt (the “Complaint”) filed by Hope Parker (“Plaintiff” or “Parker”) as follows:
26                                    GENERAL ALLEGATIONS
27            1.     Kane admits the allegations contained in paragraph 1.
28            2.     Kane admits the allegations contained in paragraph 2.
     ANSWER TO COMPLAINT                                                                              1

 Case: 21-05008        Doc# 15     Filed: 09/09/21    Entered: 09/09/21 22:48:31      Page 1 of 6
 1          3.       Kane admits the allegations contained in paragraph 3.

 2          3        Kane admits the allegations contained in paragraph 3.1

 3          4.       Kane admits the allegations contained in paragraph 4.

 4          6.       Kane does not admit or deny the allegations of paragraph 6 as they involve

 5          personal matters that are not a proper subject for litigation.

 6          7.       Kane does not admit or deny the allegations of paragraph 7 as they involve

 7   personal matters that are not a proper subject for this litigation.

 8          8.       Kane does not admit or deny the allegations of paragraph 8 as they involve

 9   personal matters that are not a proper subject for this litigation.

10          9.       Kane does not admit or deny the allegations of paragraph 9 as they involve

11   personal matters that are not a proper subject for this litigation.

12          10.      Kane does not admit or deny the allegations of paragraph 10 as the involve

13   personal matters that are not a proper subject for this litigation.

14          11.      Kane does not admit or deny the allegations of paragraph 11 as they involve

15   personal matters that are not a proper subject for this litigation.

16          12.      Kane admits the allegations of paragraph 12 to the extent they accurately replicate

17   statements given under oath. Except as so admitted, Defendant denies the allegations of

18   paragraph 11.

19          13.      Kane does not admit or deny the allegations of paragraph 13 as they involve

20   personal matters that are not a proper subject for this litigation.

21          14.      Kane admits the allegations of paragraph 14 to the extent they accurately replicate

22   statements given under oath. Except as so admitted, Defendant denies the allegations of

23   paragraph 14.

24          15.      Kane does not admit or deny the allegations of paragraph 15 as they involve

25   personal matters that are not a proper subject for this litigation.

26
27

28
            1
              The complaint contains two paragraphs with the number “3” and no paragraph 5. Kane
     repeats that pattern here to avoid confusion.
     ANSWER TO COMPLAINT                                                                               2

 Case: 21-05008        Doc# 15      Filed: 09/09/21     Entered: 09/09/21 22:48:31      Page 2 of 6
 1           16.     Kane does not admit or deny the allegations of paragraph 16 as they involve

 2   personal matters that are not a proper subject for this litigation.

 3           17.     Kane does not admit or deny the allegations of paragraph 17 as they involve

 4   personal matters that are not a proper subject for this litigation.

 5           18.     Kane does not admit or deny the allegations of paragraph 18 as they involve

 6   personal matters that are not a proper subject for this litigation.

 7           19.     Kane does not admit or deny the allegations of paragraph 19 as they involve

 8   personal matters that are not a proper subject for this litigation.

 9           20.     Kane does not admit or deny the allegations of paragraph 20 as they involve

10   personal matters that are not a proper subject for this litigation.

11           21.     Kane does not admit or deny the allegations of paragraph 21 as they involve

12   personal matters that are not a proper subject for this litigation. To the extent the allegations

13   repeat matters in a statement made under oath, Kane admits he made such statements but alleges

14   they are not relevant because the subject matter in question is not a proper subject for this

15   litigation.

16           22.     Kane denies making a promise without an intention of performing. Beyond that,

17   Kane does not admit or deny the allegations of paragraph 22 as they involve personal matters

18   that are not a proper subject for this litigation.

19           23.     Kane denies making a promise without an intention of performing. Beyond that,

20   Kane does not admit or deny the allegations of paragraph 23 as they involve personal matters

21   that are not a proper subject for this litigation.

22           24.     Kane does not admit or deny the allegations of paragraph 24 as they involve

23   personal matters that are not a proper subject for this litigation.

24           25.     Kane does not admit or deny the allegations of paragraph 25 as they involve

25   personal matters that are not a proper subject for this litigation.

26           26.     Kane admits that Parker filed the lawsuit referenced.

27           27.     Kane admits the allegations of paragraph 27 to the extent they accurately reflect

28   what transpired in the state court litigation.
     ANSWER TO COMPLAINT                                                                                 3

 Case: 21-05008        Doc# 15       Filed: 09/09/21      Entered: 09/09/21 22:48:31      Page 3 of 6
 1           28.     Kane admits the allegations of paragraph 28 with respect to the date he filed

 2   bankruptcy but denies each and every other allegation contained therein.

 3                                      FIRST CLAIM FOR RELIEF

 4                                      11 U.S.C. Section 523(a)(2)(A)

 5           29.     Kane reincorporates his responses to paragraphs 1 through 28.

 6           30.     Kane admits the allegations of paragraph 30 to the extent they accurately reflect

 7   the cited section of the Bankruptcy Code.

 8           31.     Kane denies that the allegations contained in paragraph 31.

 9           32.     Kane denies making a promise without an intention of performing. Beyond that,

10   Kane does not admit or deny the allegations of paragraph 32 as they involve personal matters

11   that are not a proper subject for this litigation.

12           33.     Kane denies making a promise without an intention of performing. Beyond that,

13   Kane does not admit or deny the allegations of paragraph 33 as they involve personal matters

14   that are not a proper subject for this litigation

15           34.     Kane denies making a promise without an intention of performing. Beyond that,

16   Kane does not admit or deny the allegations of paragraph 34 as they involve personal matters

17   that are not a proper subject for this litigation.

18           35.     Kane denies making a promise without an intention of performing and denies that

19   any alleged reliance by Parker was justified. Beyond that, Kane does not admit or deny the

20   allegations of paragraph 35 as they involve personal matters that are not a proper subject for this

21   litigation.

22           36.     Kane denies making a promise without an intention of performing or any false

23   representation. Beyond that, Kane does not admit or deny the allegations of paragraph 36 as they

24   involve personal matters that are not a proper subject for this litigation.

25           37.     Kane denies the allegations contained in paragraph 37 and notes that pursuant to

26   the Court Order Granting Motion to Dismiss in Part and Denying in Part (ECF 14), the only

27   claim remaining is pursuant to Section 523(a)(2)(A).

28
     ANSWER TO COMPLAINT                                                                                   4

 Case: 21-05008        Doc# 15       Filed: 09/09/21      Entered: 09/09/21 22:48:31     Page 4 of 6
 1                                   SECOND CLAIM FOR RELIEF

 2                                       11 U.S.C. Section 727(a)(5)

 3          38.      Kane reincorporates his responses to paragraphs 1 through 37.

 4          39.      Kane notes that pursuant to the Court Order Granting Motion to Dismiss in Part

 5   and Denying in Part (ECF 14), his motion to dismiss Parker’s claims asserted under Section 727

 6   was granted with leave to amend. Kane notes that Parker has not availed herself of the

 7   opportunity to amend her complaint within the time provided by the Court’s order. As such, the

 8   only remaining claim is asserted under Section 727(a)(5). Kane denies the allegations in

 9   paragraphs 39-41 to the extent they assert a claim under Section 727(a)(5). To the extent the

10   allegations seek to assert or relate to other claims under Section 727, Kane need not and does not

11   respond to them.

12                                      AFFIRMATIVE DEFENSES

13          As and for his first affirmative defense, Kane alleges that Plaintiff’s Complaint and each

14   of its claims for relief fail to state a claim upon which relief can be granted.

15          As and for his second affirmative defense, Kane alleges that Plaintiff is not entitled to any

16   recovery due to the doctrine of unclean hands.

17          As and for his third affirmative defense, Kane alleges public policy bars Plaintiff from

18   any recovery for the alleged fraud, which allegations he denies.

19          As and for his fourth affirmative defense, Kane alleges that Plaintiff is barred from

20   recovery by the fact that any reliance was neither reasonable nor justifiable.

21          As and for his fifth affirmative defense, Kane alleges that Plaintiff is barred from

22   recovery because she suffered no legally cognizable damages as a result of her alleged reliance

23   on the alleged statements by Kane.

24          Wherefore, Defendant Evander Kane prays that Plaintiff take nothing by way of her

25   complaint and that he be awarded costs of suit and such other and further relief as the court

26   deems proper.

27   ///

28   ///
     ANSWER TO COMPLAINT                                                                                 5

 Case: 21-05008         Doc# 15     Filed: 09/09/21     Entered: 09/09/21 22:48:31       Page 5 of 6
 1   Dated September 9, 2021               FINESTONE HAYES LLP
 2
                                           /s/ Stephen D. Finestone
 3                                         Stephen D. Finestone
                                           Attorneys for Evander Kane
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ANSWER TO COMPLAINT                                                                    6

 Case: 21-05008    Doc# 15     Filed: 09/09/21   Entered: 09/09/21 22:48:31   Page 6 of 6
